Name: Council Decision (EU) 2017/2269 of 7 December 2017 establishing a Multiannual Framework for the European Union Agency for Fundamental Rights for 2018Ã¢ 2022
 Type: Decision
 Subject Matter: rights and freedoms;  cooperation policy;  EU institutions and European civil service;  migration;  criminal law;  information and information processing;  social affairs
 Date Published: 2017-12-09

 9.12.2017 EN Official Journal of the European Union L 326/1 COUNCIL DECISION (EU) 2017/2269 of 7 December 2017 establishing a Multiannual Framework for the European Union Agency for Fundamental Rights for 2018 2022 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 352 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the consent of the European Parliament (1), Acting in accordance with a special legislative procedure, Whereas: (1) In order for the European Union Agency for Fundamental Rights (the Agency) to carry out its tasks properly, a Multiannual Framework is to be adopted by the Council every five years, determining the thematic areas of the Agency's activity in accordance with Council Regulation (EC) No 168/2007 (2). (2) The first Multiannual Framework was established by Council Decision 2008/203/EC (3). The second Multiannual Framework was established by Council Decision 252/2013/EU (4). (3) The Multiannual Framework should be conducted only within the scope of Union law. (4) The Multiannual Framework should be in line with the Union's priorities, taking due account of the orientations resulting from the European Parliament resolutions and Council conclusions in the field of fundamental rights. (5) The Multiannual Framework should have due regard to the Agency's financial and human resources. (6) The Multiannual Framework should include provisions for the purpose of ensuring complementarity with the remit of other Union bodies, offices and agencies, as well as with the Council of Europe and other international organisations active in the field of fundamental rights. The most relevant Union bodies, offices and agencies in relation to this Multiannual Framework are: the European Asylum Support Office (EASO), established by Regulation (EU) No 439/2010 of the European Parliament and of the Council (5); the European Border and Coast Guards Agency (Frontex), established by Council Regulation (EC) No 2007/2004 (6) and renamed by Regulation (EU) 2016/1624 of the European Parliament and of the Council (7); the European Migration Network, established by Council Decision 2008/381/EC (8); the European Institute for Gender Equality (EIGE), established by Regulation (EC) No 1922/2006 of the European Parliament and of the Council (9); the European Data Protection Supervisor (EDPS), established by Regulation (EC) No 45/2001 of the European Parliament and of the Council (10); the European Union Agency for Network and Information Security (ENISA), established by Regulation (EU) No 526/2013 of the European Parliament and of the Council (11); Eurojust, established by Council Decision 2002/187/JHA (12); the European Police Office (Europol), established by Council Decision 2009/371/JHA (13); the European Union Agency for Law Enforcement Training (CEPOL), established by Regulation (EU) 2015/2219 of the European Parliament and of the Council (14); the European Foundation for the improvement of living and working conditions (Eurofound), established by Regulation (EEC) No 1365/75 of the Council (15); and the European Agency for the operational management of large-scale IT systems in the area of freedom, security and justice (eu-LISA), established by Regulation (EU) No 1077/2011 of the European Parliament and of the Council (16). (7) The thematic areas of the Agency's work should include fight against racism, xenophobia and related intolerance. (8) In view of the importance of the fight against poverty and social exclusion for the Union, which has made it one of the five targets of the Europe 2020 growth strategy, the Agency should take into consideration the economic and social preconditions enabling an effective enjoyment of fundamental rights when collecting and disseminating data within the thematic areas established by this Decision. (9) The Commission, when preparing its proposal, consulted the Management Board of the Agency and received a written opinion on 1 March 2016. The Agency's Management Board was further consulted at its meeting on 19 and 20 May 2016. (10) The Agency, upon a request from the European Parliament, the Council or the Commission, and as long as its financial and human resources so permit, can work outside the thematic areas determined in the Multiannual Framework, in accordance with Article 5(3) of Regulation (EC) No 168/2007, HAS ADOPTED THIS DECISION: Article 1 Multiannual Framework 1. A Multiannual Framework for the European Union Agency for Fundamental Rights (the Agency) is established for the period 2018 2022. 2. The Agency shall, in accordance with Article 3 of Regulation (EC) No 168/2007, carry out the tasks defined in Article 4(1) of that Regulation within the thematic areas laid down in Article 2 of this Decision. Article 2 Thematic areas The thematic areas shall be the following: (a) victims of crime and access to justice; (b) equality and discrimination based on any ground such as sex, race, colour, ethnic or social origin, genetic features, language, religion or belief, political or any other opinion, membership of a national minority, property, birth, disability, age or sexual orientation, or on the grounds of nationality; (c) information society and, in particular, respect for private life and protection of personal data; (d) judicial cooperation, except in criminal matters; (e) migration, borders, asylum and integration of refugees and migrants; (f) racism, xenophobia and related intolerance; (g) rights of the child; (h) integration and social inclusion of Roma. Article 3 Complementarity and cooperation with other bodies 1. In order to implement the Multiannual Framework, the Agency shall ensure appropriate cooperation and coordination with relevant Union institutions, bodies, offices and agencies, Member States, international organisations and civil society, in accordance with Articles 6, 7, 8 and 10 of Regulation (EC) No 168/2007. 2. The Agency shall deal with issues relating to discrimination based on gender only as part of, and to the extent relevant to, its work to be undertaken on the general issues of discrimination referred to in point (b) of Article 2, taking into account that it is for the European Institute for Gender Equality (EIGE) to collect data on gender equality and gender discrimination. The Agency and EIGE shall cooperate in accordance with the cooperation agreement of 22 November 2010. 3. The Agency shall cooperate with other Union bodies, offices and agencies such as: the European Foundation for the improvement of living and working conditions (Eurofound), in accordance with the cooperation agreement of 8 October 2009; the European Border and Coast Guards Agency (Frontex), in accordance with the cooperation agreement of 26 May 2010; the European Asylum Support Office (EASO), in accordance with the working arrangement of 11 June 2013; Eurojust, in accordance with the memorandum of understanding of 3 November 2014; and the European Agency for the operational management of large-scale IT systems in the area of freedom, security and justice (eu-LISA), in accordance with the working arrangement of 6 July 2016. It shall, moreover, cooperate with the European Police Office (Europol), the European Union Agency for Law Enforcement Training (CEPOL) and the European Migration Network in accordance with the future cooperation agreements. Cooperation with those bodies shall be limited to activities falling within the scope of the thematic areas laid down in Article 2. 4. The Agency shall carry out its tasks in relation to the information society and, in particular, the respect for private life and the protection of personal data, in cooperation with, and in a way that complements the work of the European Data Protection Supervisor (EDPS), the European Data Protection Board, the European Union Agency for Network and Information Security (ENISA) and the European Commission's Joint Research Centre (JRC). 5. The Agency shall coordinate its activities with those of the Council of Europe in accordance with Article 9 of Regulation (EC) No 168/2007 and the Agreement between the European Community and the Council of Europe on cooperation between the European Union Agency for Fundamental Rights and the Council of Europe (17), referred to in that Article. Article 4 Entry into force This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2018. Done at Brussels, 7 December 2017. For the Council The President A. ANVELT (1) Consent of 1 June 2017 (not yet published in the Official Journal). (2) Council Regulation (EC) No 168/2007 of 15 February 2007 establishing a European Union Agency for Fundamental Rights (OJ L 53, 22.2.2007, p. 1). (3) Council Decision 2008/203/EC of 28 February 2008 implementing Regulation (EC) No 168/2007 as regards the adoption of a Multi-annual Framework for the European Union Agency for Fundamental Rights for 2007-2012 (OJ L 63, 7.3.2008, p. 14). (4) Council Decision 252/2013/EU of 11 March 2013 establishing a Multiannual Framework for 2013-2017 for the European Union Agency for Fundamental Rights (OJ L 79, 21.3.2013, p. 1). (5) Regulation (EU) No 439/2010 of the European Parliament and of the Council of 19 May 2010 establishing a European Asylum Support Office (OJ L 132, 29.5.2010, p. 11). (6) Council Regulation (EC) No 2007/2004 of 26 October 2004 establishing a European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (OJ L 349, 25.11.2004, p. 1). (7) Regulation (EU) 2016/1624 of the European Parliament and of the Council of 14 September 2016 on the European Border and Coast Guard and amending Regulation (EU) 2016/399 of the European Parliament and of the Council and repealing Regulation (EC) No 863/2007 of the European Parliament and of the Council, Council Regulation (EC) No 2007/2004 and Council Decision 2005/267/EC (OJ L 251, 16.9.2016, p. 1). (8) Council Decision 2008/381/EC of 14 May 2008 establishing a European Migration Network (OJ L 131, 21.5.2008, p. 7). (9) Regulation (EC) No 1922/2006 of the European Parliament and of the Council of 20 December 2006 on establishing a European Institute for Gender Equality (OJ L 403, 30.12.2006, p. 9). (10) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (11) Regulation (EU) No 526/2013 of the European Parliament and of the Council of 21 May 2013 concerning the European Union Agency for Network and Information Security (ENISA) and repealing Regulation (EC) No 460/2004 (OJ L 165, 18.6.2013, p. 41). (12) Council Decision 2002/187/JHA of 28 February 2002 setting up Eurojust with a view to reinforcing the fight against serious crime (OJ L 63, 6.3.2002, p. 1). (13) Council Decision 2009/371/JHA of 6 April 2009 establishing the European Police Office (Europol) (OJ L 121, 15.5.2009, p. 37). (14) Regulation (EU) 2015/2219 of the European Parliament and of the Council of 25 November 2015 on the European Union Agency for Law Enforcement Training (CEPOL) and replacing and repealing Council Decision 2005/681/JHA (OJ L 319, 4.12.2015, p. 1). (15) Regulation (EEC) No 1365/75 of the Council of 26 May 1975 on the creation of a European Foundation for the improvement of living and working conditions (OJ L 139, 30.5.1975, p. 1). (16) Regulation (EU) No 1077/2011 of the European Parliament and of the Council of 25 October 2011 establishing a European Agency for the operational management of large-scale IT systems in the area of freedom, security and justice (OJ L 286, 1.11.2011, p. 1). (17) Agreement between the European Community and the Council of Europe on cooperation between the European Union Agency for Fundamental Rights and the Council of Europe (OJ L 186, 15.7.2008, p. 7).